--------------------------------------------------------------------------------



Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
May 15, 2015, is entered into by and among INTERCONTINENTAL EXCHANGE INC.
(formerly INTERCONTINENTALEXCHANGE GROUP, INC.), a Delaware corporation (the
“Parent Borrower”), ICE EUROPE PARENT LIMITED, a limited company incorporated
under the laws of England and Wales (the “Subsidiary Borrower”, and together
with the Parent Borrower, the “Borrowers”), the Lenders (as hereinafter
defined), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

RECITALS

A. The Borrowers, the several lenders from time to time party thereto (the
“Lenders”), and the Administrative Agent are party to the Credit Agreement,
dated as of April 3, 2014 (as amended, supplemented, restated or otherwise
modified prior to the date hereof, the “Credit Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement as amended by this First Amendment.

B. The Parent Borrower has requested that the Required Lenders amend the Credit
Agreement on the terms and conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I 

Amendments to CREDIT AGREEMENT

1.1              Amendments to the Credit Agreement. Effective upon the First
Amendment Effective Date (as hereinafter defined):

(a)                the definition of “Change of Control” in Section 1.1 of the
Credit Agreement is hereby amended and restated in full to read as follows:

 

 



““Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of the Parent Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Parent Borrower on a fully-diluted
basis.”

(b)the definition of “Continuing Directors” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety.

ARTICLE II 

conditions OF EFFECTIVENESS

2.1              The amendments set forth in Sections 1.1 shall become effective
as of the date (the “First Amendment Effective Date”) when, and only when, the
Administrative Agent shall have received an executed counterpart of this First
Amendment from the Borrowers and the Required Lenders.

ARTICLE III 

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers hereby represents and warrants, on and as of the First
Amendment Effective Date, that this First Amendment has been duly authorized,
executed and delivered by such Borrower and constitutes the legal, valid and
binding obligation of such Borrower enforceable against it in accordance with
its terms subject, in the case of the Subsidiary Borrower, to Legal Reservations
and except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law).

ARTICLE IV 

ACKNOWLEDGEMENT AND conFIRMATION

Each party to this First Amendment hereby confirms and agrees that, after giving
effect to this First Amendment and the amendments contemplated hereby, and
except as expressly modified hereby, the Credit Agreement and the other Credit
Documents to which it is a party remain in full force and effect and enforceable
against such party in accordance with their respective terms and shall not be
discharged, diminished, limited or otherwise affected in any respect.

 

 



ARTICLE V 

MISCELLANEOUS

5.1              Governing Law. This First Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).

5.2              Credit Document. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
First Amendment. Any reference to the Credit Agreement or any of the other
Credit Documents herein or in any such documents shall refer to the Credit
Agreement and the other Credit Documents as amended hereby. This First Amendment
is limited to the matters expressly set forth herein, and shall not constitute
or be deemed to constitute an amendment, modification or waiver of any provision
of the Credit Agreement except as expressly set forth herein. This First
Amendment shall constitute a Credit Document under the terms of the Credit
Agreement.

5.3              Expenses. The Credit Parties shall pay all reasonable and
documented fees and expenses of counsel to the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
First Amendment.

5.4              Severability. To the extent any provision of this First
Amendment is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in any such jurisdiction, without prohibiting
or invalidating such provision in any other jurisdiction or the remaining
provisions of this First Amendment in any jurisdiction.

5.5              Successors and Assigns. This First Amendment shall be binding
upon, inure to the benefit of and be enforceable by the respective successors
and permitted assigns of the parties hereto.

5.6              Construction. The headings of the various sections and
subsections of this First Amendment have been inserted for convenience only and
shall not in any way affect the meaning or construction of any of the provisions
hereof.

5.7              Counterparts; Integration. This First Amendment may be executed
and delivered via facsimile or electronic mail with the same force and effect as
if an original were executed and may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
hereto were upon the same instrument. This First Amendment constitutes the
entire contract among the parties hereto with respect to the subject matter
hereof and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

[remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized officers as of the date first above written.

 

  INTERCONTINENTAL EXCHANGE INC.         By: /s/ Scott A. Hill   Name: Scott A.
Hill   Title: Senior Vice President and     Chief Financial Officer         ICE
EUROPE PARENT LIMITED         By: /s/ Scott A. Hill   Name: Scott A. Hill  
Title: Director         By: /s/ Johnathan H. Short   Name: Johnathan H. Short  
Title: Director

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, the Multi-Currency Agent, an Issuing Bank, the
Swingline Lender and a Lender         By: /s/ Tracy L. Moosbrugger   Name: Tracy
L. Moosbrugger   Title: Managing Director         BANK OF AMERICA, N.A., as a
Lender         By: /s/ Thomas M. Paulk   Name: Thomas M. Paulk   Title: Senior
Vice President         THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender      
  By: /s/ Oscar Cortez   Name: Oscar Cortez   Title: Vice President         BANK
OF CHINA, NEW YORK BRANCH, as a Lender         By: /s/ Chen Xu   Name: Chen Xu  
Title: President & CEO, USA         BANK OF MONTREAL (CHICAGO BRANCH), as a
Lender         By: /s/ Adam Tarr   Name: Adam Tarr   Title: Vice President

 

 

 

 

 

  BANK OF MONTREAL (LONDON BRANCH), as a Lender         By: /s/ A. Leboon  
Name: A. Leboon   Title: Managing Director         By: /s/ Lisa Rodriguez  
Name: Lisa Rodriguez   Title: Managing Director         COMPASS BANK, as a
Lender         By: /s/ Stephen H. Lee   Name: Stephen H. Lee   Title: Senior
Vice President         FIFTH THIRD BANK, as a Lender         By: /s/ Kenneth W.
Deere   Name: Kenneth W. Deere   Title: Senior Vice President         REGIONS
BANK, as a Lender         By: /s/ Stephen A. Brothers   Name: Stephen A.
Brothers   Title: Senior Vice President         SUNTRUST BANK, as a Lender      
  By: /s/ David A. Ernst   Name: David A. Ernst   Title: Vice President

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender         By: /s/ Leo Lai   Name: Leo Lai
  Title: Executive Director         MORGAN STANLEY BANK, N.A., as a Lender      
  By: /s/ Scott Taylor   Name: Scott Taylor   Title: Authorized Signatory      
  SOCIETE GENERALE, as a Lender         By: /s/ Paul Dalle-Molle   Name: Paul
Dalle-Molle   Title: Managing Director         US BANK NATIONAL ASSOCIATION, as
a Lender         By: /s/ Charles Howes   Name: Charles Howes   Title: Vice
President         GOLDMAN SACHS BANK USA, as a Lender         By: /s/ Jamie
Minieri   Name: Jamie Minieri   Title: Authorized Signatory

 

 

 

